Citation Nr: 0433347	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-09 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected hearing loss, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty from April 1966 to March 
1968. 

In October 2001, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
In an August 2002 rating decision, the RO granted service 
connection and assigned a 10 percent disability rating.  The 
veteran disagreed with the 10 percent rating assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2003.  

In connection with his appeal the veteran testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing in May 2004, and accepted such hearing in lieu of an 
in-person hearing before a Member of the Board.  See 38 
C.F.R. § 20.700(e) (2004).  A transcript of the hearing is 
associated with the claims file.

Issue not on appeal

Also in the August 2002 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating.  To the Board's knowledge, the veteran has 
not disagreed with that decision.  Accordingly, no issue 
arising from that decision is currently within the Board's 
jurisdiction.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

FINDINGS OF FACT

1.  The average puretone threshold in the veteran's left ear 
is 69 decibels; speech discrimination ability is 32 percent.  
The average puretone threshold in the right ear is 55 
decibels; speech discrimination ability is 82 percent.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
bilateral hearing loss have been met on a schedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2004).

2.  The criteria for an increased disability rating for 
bilateral hearing loss on an extra- schedular basis have not 
been met. 38 C.F.R. 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 rating decision, and by the 
February 2003 statement of the case (SOC), of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  More significantly, 
a letter was sent to the veteran in May 2002 that was 
specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2002 VCAA letter, the RO informed the veteran that the RO 
would get such things as "records held by Federal agencies 
to include your service medical records or other military 
records, and medical records at VA hospitals."  The letter 
also explained that VA would make "reasonable efforts to 
help you get private records or evidence necessary to support 
your claim.  We'll tell you if we are unable to get records 
that we requested.  We'll also assist you by providing a 
medical examination or getting a medical opinion if we decide 
it's necessary to make a decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2002 letter told the veteran to "complete the 
attached VA Form 21-526 (Application for Compensation or 
Pension) and return it [to] us as soon as possible.  Also 
[submit] statements by any outside physicians or other health 
care professionals who have treated you, or lay statements by 
you and/or others describing your symptoms and problems, in 
service and since service."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the May 2002 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), the Board does not believe that the 
veteran's claim has been prejudiced by such failure.  The 
undersigned Veterans Law Judge discussed the evidence 
personally with the veteran at the May 2004 hearing, and he 
has in fact submitted all the evidence available to him.

The Board finds that the May 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  

The Board notes that the fact that the veteran's claim was 
then adjudicated by the RO in August 2002, prior to the 
expiration of the one-year period allowed for response does 
not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. §  ____], made effective from November 
9, 2000, specifically addresses this matter and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit VA from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO obtained the 
veteran's service medical records, and the veteran was 
afforded a VA examination in August 2002, the results of 
which are of record.  In addition, the veteran identified 
records from Dr. R.J.W. in response to the May 2002 notice 
letter.  The RO requested those records in August 2002.  In 
November 2002, Dr. R.J.W.'s office replied that the veteran's 
records had been purged from their system and were no longer 
available.  The veteran submitted a November 2002 statement 
from a private audiologist, L.C.A. in December 2002.  He also 
submitted a performance evaluation from his job in July 2002.  
The veteran submitted additional evidence at his May 2004 
hearing, including a July 2004 private audiological 
examination report and statements from his wife and sons.  He 
also submitted waivers of initial RO consideration of that 
evidence.  There is no indication that there exists any 
evidence that has a bearing on this case that has not been 
obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony; he 
presented personal testimony before the undersigned Veterans 
Law Judge via videoconference in May 2004.  In addition, the 
veteran's  representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   


Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Evaluation of hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. §§ 4.85 (2004).



Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86 
(2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  His disability is 
currently assigned a disability rating of 10 percent under 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  The veteran has 
specifically requested evaluation of his hearing loss on an 
extraschedular basis.  The Board will address schedular and 
extraschedular considerations in separation sections below.

Revised regulations

The section of the Rating Schedule pertaining to the 
evaluation of hearing loss was revised effective June 10, 
1999.  See Schedule for Rating Disabilities; Diseases of the 
Ear and Other Sense Organs, 64 Fed. Reg. 25,202 (1999) 
[codified at 38 C.F.R. § 4.85-4.87].

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOPGCPREC. 3-2000 
(April 10, 2000); see also Rhodan v. West, 12 Vet. App. 55, 
57 (1998), vacated on other grounds by 251 F.3d 166 (Fed. 
Cir. 1999). 

Because the veteran's claim was filed after the effective 
date of the change in the regulations, he is entitled to the 
application of the current version only.  

The Rating Schedule was again changed effective June 13, 
2003, during the pendency of this appeal, to implement a 
revision to Diagnostic Code 6260, governing tinnitus.  As 
noted in the Introduction, the veteran's service-connected 
tinnitus is not an issue before the Board.  Accordingly, 
this change does not affect the veteran's hearing loss 
claim.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has been diagnosed with bilateral hearing loss.  
The rating schedule provides two alternative methods for 
evaluating hearing loss.  See 38 C.F.R. §§ 4.85 [evaluation 
of hearing impairment], 4.86 [exceptional patterns of hearing 
impairment].  The Board will apply both methods below to see 
which, if either, is more favorable.  The Board can identify 
no more appropriate diagnostic code and the veteran has 
pointed to none.  


Schedular rating

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 30 
percent rating.  However, a rating higher than 30 percent is 
not warranted.

On VA audiological evaluation in August 2002, puretone 
thresholds in decibels (db) for the four frequencies used for 
VA evaluation were as follows:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	20	40	75	75	|52
Left (dB) 	30	85	80	85	|70

Speech audiometry results for the August 2002 examination 
show speech recognition ability of 88 percent in the right 
ear and of 72 percent in the left ear.  Applying these values 
to the rating criteria results in a numeric designation of 
level II in the right ear and level VI in the left ear.  See 
38 C.F.R. §§ 4.85, Table VI (2004).

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 produces a 10 percent 
rating.  That is, the combination of level II in the better 
ear with level VI in the poorer ear results in a 10 percent 
rating.

The Board notes that the readings reported for the left ear 
by the August 2002 VA examiner meet the requirements noted 
above for exceptional patterns of hearing impairment.  The 
reading at 1000 Hz is 30, and the reading at 2000 Hz is above 
70.  However, in this instance, the use of Table VIA instead 
of Table VI, as directed under 38 C.F.R. § 4.86, produces the 
same 10 percent rating as the normal method.

The results of a private audiological evaluation in July 
2004, are as follows.  Puretone thresholds, in decibels (db) 
were:

Hertz (Hz)	1000	2000	3000	4000	|Average 
Right (dB)	25	45	75	75	|55*
Left (dB)	35	70	80	90	|69*

*Figure calculated by the Board

The Board notes that puretone averages were not provided by 
the examiner.  However the regulations clearly provide that 
the puretone average "is the sum of the puretone thresholds 
at 1000, 2000, 3000 and 4000 Hertz, divided by four."  As 
the determination of the puretone average requires only a 
simple calculation, the bounds of which are specifically 
provided in VA regulations, the Board believes that it can 
supply this number without involving any medical judgment on 
the part of the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board may not base a decision on its own 
unsubstantiated medical conclusions].  Accordingly, the Board 
has calculated the averages listed above for the July 2004 
examination, and has used them in its determination of a 
disability rating.

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 32 percent in the left ear.  
Applying these values to the rating criteria results in a 
numeric designation of level IV in the right ear and level XI 
in the left ear.  See 38 C.F.R. §§ 4.85, Table VI (2004).

Application of the levels of hearing impairment in each ear 
derived from the results of the July 2004 audiology 
examination to Table VII at 38 C.F.R. § 4.85 shows that a 
disability rating of 30 percent is warranted.  That is, the 
combination of level IV in the better ear with level XI in 
the poorer ear results in a 30 percent rating.

The veteran, in his notice of disagreement, specifically 
requested a 60 percent rating.  In any event, the Board is 
obligated to discuss whether a disability rating in excess of 
30 percent is warranted.  Accordingly, the Board will examine 
the evidence to determine whether a rating higher than 30 
percent is warranted.

A 60 percent or higher rating is not warranted based on 
either the July 2004 examination results or the August 2002 
examination results, which do not meet the schedular criteria 
for an increased rating.  

In December 2002, a private audiologist, L.C.A. submitted a 
written description of an audiogram conducted in November 
2002.  L.C.A. stated that the veteran suffered severe high 
frequency hearing loss in each ear.  Word understanding was 
rated as 92 percent in the right ear and 38 percent in the 
left ear.  However, as the puretone readings were not 
provided, the Board cannot use these findings to assign a 
disability rating.  

L.C.A. also provided a modified speech reception measurement 
using background noise in place of a quiet background.  The 
scores were said to deteriorate from the results listed 
immediately above to 20 percent for the right ear and 12 
percent for the left ear.  While L.C.A. implied by these 
findings that the veteran's hearing was significantly 
impaired in the presence of background noise, such findings 
fall entirely outside the bounds established by the 
regulations governing hearing impairment.  The regulations 
clearly provide that speech impairment is to be measured 
using the "Maryland CNC Test."  38 C.F.R. § 3.385 (2004).  
The regulations make no provision for a modified speech 
reception test as used by L.C.A., and the Board has no basis 
on which to evaluate the measurements provided or to 
determine where such findings place the veteran's hearing 
with respect to the rating schedule.  See also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) [The Board's consideration 
of factors which are wholly outside of the rating criteria 
provided by the regulations is error as a matter of law].

Moreover, the veteran is service connected for tinnitus, and 
a 10 percent disability rating has been assigned.  "Tinnitus 
is a ringing, buzzing noise in the ears.  Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)."  
Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  L.C.A. made no 
effort to distinguish between disability caused by the 
service-connected tinnitus and the service-connected hearing 
loss.  See 38 C.F.R. § 4.14 (2004) [the evaluation of the 
same disability under various diagnoses is to be avoided].  

The Board acknowledges that L.C.A. described the veteran's 
hearing loss as "severe" in the high frequencies; however, 
use of terminology such as "severe" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of the issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).  Indeed, the rating criteria 
provide no indication that "severe" hearing loss corresponds 
to any particular rating.  The Rating Schedule, which has 
been described above, makes it clear that compensation may be 
awarded only when a veteran's hearing meets specific 
enumerated levels.  In light of the unambiguous measurements 
provided by the other examiners, L.C.A.'s description of the 
veteran's level of hearing impairment as "severe," offered as 
it was without reference to the framework of the rating 
criteria, is not persuasive evidence.  

The Board is of course aware of the veteran's contentions, 
and those of his wife and family, concerning the severity of 
his service-connected hearing loss symptomatology.  The 
veteran stated in his notice of disagreement that his left 
ear, although not totally deaf, was of no value to him.  He 
described difficulties in his personal life, as well 
difficulties with regard to his employment.  These 
contentions will be addressed in greater detail in the 
discussion of extraschedular ratings below.  At his hearing, 
the veteran described problems understanding his family, and 
noted that meals, when he chews food with his hearing aids 
in, all he can hear is chewing.  The veteran's wife described 
the difficulties that the veteran faces in trying to carry on 
everyday life, and the frustration she experiences in trying 
to communicate with him.  Similarly, his sons described the 
difficulties of communicating with their father, and how this 
causes him to feel separated from the rest of the family.

There is no reason whatsoever to doubt any of the statements 
offered by the veteran or in his behalf.  However, in 
establishing a disability rating, the Board is constrained by 
the confines of the rating schedule.  See Lendenman, supra.  
Indeed, as noted above, the Board's consideration of factors 
outside of the rating criteria provided by the regulations is 
error as a matter of law.  See Massey, 7 Vet. App. at 208.  
For these reasons, the Board believes that the objective 
evidence of record outweighs the veteran's statements with 
respect to the severity of his hearing loss.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a 30 percent 
disability rating are met.  To that extent, the benefit 
sought on appeal is granted.

Extraschedular rating

The veteran has specifically requested consideration of a 
higher disability rating on an extraschedular basis.  In his 
notice of disagreement and in his VA Form 9, he described the 
type of interference with his employment that is caused by 
his hearing loss.  In the Statement of the Case dated 
February 2003, the RO concluded that referral to appropriate 
VA officials for consideration of an extraschedular 
evaluation was not warranted.  Since this matter has been 
adjudicated by the RO, and since it has been raised by the 
veteran on appeal, the Board will consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

There is no evidence of any hospitalization for hearing 
problems and there is no evidence of an extraordinary 
clinical picture, such as repeated surgery; nor does the 
veteran so contend.

With respect to occupational impairment, the veteran stated 
at his May 2004 hearing that his hearing is critical to his 
job.  He stated that he often has to ask coworkers, clients 
and people he interviews to spell common names since he 
cannot distinguish many sounds.  He frequently has to ask 
people to repeat themselves.  He cannot use his left ear at 
all for a telephone call.  He has to sit in the front row for 
training.  He has to announce to business associates and 
others that he has a hearing disability and ask them to speak 
up and look directly at him while speaking.  Speakerphone 
calls require him to sit within 12 inches of the phone in 
order to hear the other party.  He is unable to hear in a 
restaurant, a moving vehicle or plane, as the engine or road 
noises block the normal conversational tone of voice.  If 
there are multiple people talking at the same time all he 
will hear is noise with a few distinguishable words 
recognized.  Because of this he says that he is several steps 
behind and frequently says things that have already been 
addressed.  Over the years this has caused him to withdraw 
and not to participate in conversations especially in noisy 
places because of not being able to clearly hear the 
responses. 

In his notice of disagreement and VA Form 9, the veteran 
described similar difficulties in performing the tasks 
expected of him in his employment.  In addition, the veteran 
submitted a performance review from his employer that notes 
the fact that the veteran's listening skills had been rated 
poor until the problem was identified as a hearing loss. 

There is no question that the veteran's hearing loss has 
resulted in occupational impairment.  However, this alone 
does not warrant an extraschedular rating.  Indeed, 
occupational impairment is specifically contemplated in the 
rating schedule and in the 30 percent rating assigned.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  To warrant an extraschedular 
rating, the evidence must show that the type or degree of 
occupational impairment experienced by the veteran renders 
impracticable the application of the regular schedular 
standards.  The Board does not believe that such 
circumstances are shown by the evidence of record.  

Specifically, the Board notes that the type of impairment 
described in detail by the veteran centers overwhelmingly on 
difficulties in hearing voices and distinguishing speech.  
These elements are explicitly accounted for in the rating 
schedule.  Indeed, as discussed above, the schedular ratings 
are derived exclusively on a mathematical calculation of 
scores reflecting the veteran's hearing acuity and speech 
recognition.  Therefore, there is no basis for the Board to 
conclude that the rating schedule is somehow inadequate to 
compensate the veteran for the extent and nature of his 
disability.  In addition, there is no evidence that the 
veteran loses any significant time from work or that his 
hearing loss causes him to be compensated at a substantially 
lower rate of pay.  As the Board noted above, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings. 
See 38 C.F.R. §§ 3.321(a), 4.1. 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also  
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board in no way intends to cast doubt on the veteran's 
statements or on the sincerity of his belief that he is 
entitled to a higher rating.  However, the Board has been 
unable to identify any factors consistent with an exceptional 
or unusual disability picture.

In short, a preponderance of the evidence is against the 
proposition that the veteran's service-connected hearing loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004).  
Accordingly, an extraschedular evaluation is not warranted.

Fenderson considerations 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss disability has changed appreciably during the 
period on appeal.  As noted above, the audiological findings 
recorded during the August 2002 VA examination were 
significantly better than those recorded in July 2004.  
Specifically, the speech recognition scores appear to have 
decreased markedly over that period.  While there appears to 
have been none of the symptoms which would allow for the 
assignment of a disability rating higher than 30 percent at 
any time during the period of time here under consideration, 
based on the record, the Board finds that the 30 percent 
disability rating is not warranted prior to the July 22, 2004 
examination.   

Conclusion

For the reasons and bases expressed above, the Board has 
concluded that a 
30 percent disability rating is warranted as of the July 22, 
2004 examination.  
To that extent, the benefit sought on appeal is accordingly 
granted.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation of 30 percent for 
bilateral hearing loss is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

